COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Russell and AtLee
              Argued at Richmond, Virginia
UNPUBLISHED




              TARSHA GERALD
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 0918-18-2                                  JUDGE RICHARD Y. ATLEE, JR.
                                                                                 MARCH 19, 2019
              CHARLOTTESVILLE DEPARTMENT
               OF SOCIAL SERVICES


                          FROM THE CIRCUIT COURT OF THE CITY OF CHARLOTTESVILLE
                                      Melvin R. Hughes, Jr., Judge Designate

                               Steven S. Biss for appellant.

                               Sebastian Waisman1; Anthony Martin, Guardian ad litem for the
                               minor children (Allyson Manson-Davies, Deputy City Attorney;
                               Lepold & Freed, PLLC, on brief), for appellee.


                     This appeal concerns the Circuit Court of the City of Charlottesville’s finding that Tarsha

              Gerald’s minor children, L.G.-G., born January 13, 2012, and C.T.-G., born February 14, 2014,

              were abused or neglected, and its decision to award custody of the children to their respective

              biological fathers. For the following reasons, we affirm.

                                                        I. BACKGROUND

                     On appeal, we view the evidence in the light most favorable to Charlottesville

              Department of Social Services (“DSS” or “CDSS”), who prevailed before the circuit court.

              Surles v. Mayer, 48 Va. App. 146, 156 (2006). So viewed, the evidence is as follows.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                       Although not named on brief, Mr. Waisman, from the Charlottesville City Attorney’s
              Office, argued on behalf of DSS.
       On July 13, 2016, at 4:30 in the afternoon, the DSS on-call social worker received a

report concerning Gerald and her minor children, L.G.-G. and C.T.-G., stating that they were

sleeping in a car in front of 104 Oak Street in Charlottesville and that the children had been

playing in the street and using an adjacent yard to use the bathroom. The social worker,

accompanied by a patrol officer, responded to the address, and although they found a car

matching the description in the report, it was unoccupied. The social worker asked the officer to

do a “welfare check” later that evening. Shortly after midnight, the officer returned and found

Gerald asleep in the car with the two minor children. The car was off, the windows were opened

slightly, and all three were in the front seat. The officer knocked on the window to wake Gerald.

He explained that they were only a few blocks from a high crime and drug trafficking area and

that she and the children needed a safe place to stay that night. Gerald could not stay at the Oak

Street address, where they were parked, because Gerald was subject to a protective order. Gerald

proposed calling her mother, who lived in Waynesboro. She needed her mother to pick them up

because Gerald’s license was suspended, so she could not drive. While waiting, Gerald spoke

with DSS and told them she would be staying at her mother’s home at 1709 Main Street in

Waynesboro. An hour later, her mother arrived and took Gerald and the children to her

residence.

       Two DSS workers, Christine Self and Morgan Minor, were assigned to the matter to

provide foster care prevention assistance, the most pressing issue being assisting with obtaining

safe housing for Gerald and the children. Self had worked on DSS matters involving Gerald in

the past. On July 14, 2016, Minor reviewed the verbal safety plan Gerald had made the previous

night. She learned that a violent sex offender was registered at the Waynesboro address, making

it an unsuitable place for the children to stay. Minor immediately contacted Gerald, and Gerald

agreed to meet with DSS that day. At that meeting, Gerald explained that the Waynesboro

                                                -2-
address was her brother’s address, although her mother also lived there. She said the individual

who was registered as a sex offender was in a relationship with her mother. She explained that

she was aware of his status and never left the children alone with him.

       When asked for alternative options for where she could stay with her children, Gerald

could not offer one stable place. Instead, she offered a variety of locations where they could stay

intermittently, including the Waynesboro address (which DSS deemed unacceptable), the Red

Roof Inn, or her cousin’s house; however, her cousin could only host guests for two weeks at a

time as a condition of her receiving public assistance. Minor suggested a safety plan where each

child stayed with his or her biological father (Gerald had, in fact, left C.T.-G. with his father

during this meeting). Gerald refused because she said the fathers lived with their families and

sold drugs.

       Gerald insisted on speaking with Self. After discussing options with Gerald, Self

arranged for Gerald and the two minor children to stay at the Salvation Army shelter, the only

overnight shelter available. DSS created a mutually-agreed-upon safety plan which Gerald

signed. This safety plan expressly stated that Gerald agreed to “remain/reside at the Salvation

Army with the . . . children until housing approved by DSS is secured.” The signed, written

document also warned that “failure to comply with these requirements could result in the need

for CDSS to remove the child(ren) from my care or custody or seek other appropriate action

from the [c]ourt.”

       Gerald did not follow the safety plan. A case manager from the Salvation Army,

Alexandra Orton, testified that Gerald checked into the shelter on July 14, 2016, but was not

there at 6:30 a.m. on July 15, 2016, when Orton tried to meet with her, review shelter rules, and

open her case to services. In fact, Gerald did not return to the shelter for over an entire weekend,

from July 15, 2016 to July 18, 2016.

                                                 -3-
       When Self and Minor returned to work on Monday, July 18, 2016, they learned that

Gerald and the children had not stayed at the Salvation Army shelter as agreed. They, along with

other DSS workers, went to the various addresses Gerald had provided as options for where she

could stay (but that DSS had found unsuitable for various reasons). They found Gerald at her

cousin’s house and determined that the children were inside. Gerald was in the driveway but

would not let the DSS workers see the children or go inside the residence. Over the course of

thirty minutes, Gerald and her cousin were “adamant” that DSS did not need to enter the home,

and they continued to refuse to let DSS see the children or enter the house. Minor testified that

Gerald made threats and was emphatic that she would not work with child protective services.

Because of the hostile environment and concern for the safety of both the children and the

workers, DSS requested police assistance. After the police arrived, the situation continued for

nearly an hour, with Gerald continuing to hold her ground and refuse access to the house or the

children. Minor contacted her supervisor, Nicole Shipp. Shipp testified that she performed a

safety assessment on Gerald and her children to determine if removal was appropriate. Gerald

and her family had a history of “noncompliance . . . as far as formal systems go, CPS, courts, law

enforcement,” which factored into how the situation was handled. In light of the immediate

escalating circumstances, and in addition to other factors such as Gerald’s extensive history with

DSS, Shipp determined that removal was necessary and executed emergency removal of the

children on the grounds that the children were in danger of imminent threat to their life or health.

       On September 14, 2016, the Charlottesville Juvenile and Domestic Relations District

Court (“J&DR” court) entered dispositional orders finding the children were at risk of abuse or

neglect and giving custody of the children to their respective fathers.2 Gerald appealed to the


       2
        Prior to this, the J&DR court had already timely conducted the emergency and
preliminary removal hearings and made the requisite findings. See Farrell v. Warren Cty. Dep’t

                                                -4-
circuit court, which heard additional evidence regarding Gerald’s circumstances and behavior

since the J&DR disposition, as well as how the children were faring under the care of their

fathers. After closing arguments, the circuit court took the matter under advisement for further

review. It ultimately concluded there was sufficient evidence of abuse and neglect and ordered

that the children remain in the custody of their fathers. In its orders, the circuit court expressly

found that for each child,

               1. Since the Child was removed, there have been numerous
               attempts on the part of service providers to assist [Gerald],
               including, but not limited to, supervised visitation, safety plans,
               and housing inspections.

               2. Communication between [Gerald] and CDSS has been
               extremely tense and she has been consistently resistant to services.

               3. [Gerald] has staunchly objected to the removal of the Child
               from her custody.

               4. [Gerald] has displayed a continuing pattern of unstable and
               uncertain housing accommodations since the Child’s removal.

               5. At the December 1, 2017 hearing [Gerald] had been evicted
               from her most recent residence and was residing at the Oak Street
               address temporarily with frequent stays in Richmond, Virginia.

               6. [Gerald’s] witness, Mr. Benjamin Camp, described her in a
               state of “transition” which the Court finds is an apt description of
               her pattern of continued, unstable, uncertain housing
               accommodations for her Child.

Relying on these findings, the circuit court found sufficient evidence of abuse or neglect and,

agreeing with the recommendation of the Guardian ad litem, ruled that the children should

remain in the custody of their respective biological fathers. Gerald timely filed this appeal.




of Soc. Servs., 59 Va. App. 342, 345-46 (2012) (describing, in detail, the process leading from an
emergency removal to the circuit court’s review, the timing of that process, and the necessary
factual determinations).
                                              -5-
                                           II. ANALYSIS

       Gerald argues that the circuit court erred in several respects. First, she argues that the

petitions for emergency removal failed to comply with Code § 16.1-251 because the removal

took place over four hours before DSS obtained a court order and the affidavit or sworn

testimony before the court failed to state the reasons for that delay. Second, she argues that the

removal and custody orders were not supported by sufficient evidence. Third, she argues that the

circuit court erred because it failed to make the requisite findings under Code § 16.1-278.2(A1)

in order to transfer custody to a relative or interested party. Finally, she argues she should have

received attorneys’ fees. These arguments all lack merit, and we affirm for the following

reasons.

                                A. Timing of Emergency Removals

       Gerald first argues that the emergency removal orders violated Code § 16.1-251(A)(2)

because there was no explanation provided for the failure to obtain an emergency removal order

within four hours of taking custody of the children. Code § 16.1-251(A)(2) states as follows: “If

the petitioner fails to obtain an emergency removal order within four hours of taking custody of

the child, the affidavit or sworn testimony before the judge or intake officer shall state the

reasons therefor.”

       This Code provision applies to emergency removals orders, which are issued by J&DR

courts. As such, although she argues that the “Circuit Court erred,” Gerald’s first argument

solely concerns the actions of the J&DR court, over which this Court has no jurisdiction. See

Code § 17.1-405 (explaining, inter alia, the appellate jurisdiction of the Court of Appeals in

custody cases); Code § 16.1-296 (setting out the circuit court’s appellate jurisdiction over final

orders or judgments of a J&DR court). Neither the emergency removal orders, nor any




                                                -6-
equivalent orders, were before the circuit court. Accordingly, this Court lacks jurisdiction to

address this assigned error.

                                  B. Sufficiency of the Evidence

       Gerald challenges the sufficiency of the evidence supporting the petitions for emergency

removal and preliminary removal, as well as the dispositional orders.3 Specifically, she argues

the evidence did not show

               (a) that Gerald abused or neglected her Children, (b) that the
               Gerald Children were subject to an “imminent threat to life or
               health to the extent that severe or irremediable injury would be
               likely to result” if the Children were left in the custody of Gerald;
               and/or (c) that reasonable efforts had been made to prevent
               removal of the Gerald Children from their home and there were no
               alternatives less drastic than removal.

       In order for a J&DR court to enter emergency and preliminary removal orders, DSS must

prove, by a preponderance of the evidence, “1) imminent threat of injury or irremediable harm;

2) [that DSS made] reasonable efforts to prevent removal from the home; and 3) [that] no less

drastic alternative than removal exists.” Farrell v. Warren Cty. Dep’t of Soc. Servs., 59 Va. App.
3
          As a threshold matter, Gerald’s assignments of error challenge orders from the J&DR,
not circuit, court. Gerald’s second assignment of error argues “[t]he Circuit Court erred when it
granted Charlottesville DSS’[s] petitions for emergency removal and preliminary removal
pursuant to § 16.1-251 (A) and § 16.1-252 of the Code . . . .” Her third assignment of error
argues that the “[t]he Circuit Court erred when it made its Dispositional Orders pursuant to
§ 16.1-278.2 of the Code.” (She also fails to include in this third assignment of error any citation
to the record as to where this objection was preserved, see Rule 5A:20(c).)
        Although Gerald states that the petitions for emergency removal, preliminary removal,
and the dispositional orders were entered by the circuit court, these arguments solely address
actions of the J&DR court. Not only were the orders Gerald references entered by the J&DR
court, but the code sections she cites in her assignments of error also refer to proceedings within
a J&DR court. These orders are not appealable to this Court, cf. Code § 17.1-405, and at no
point, in challenging the evidence supporting the finding of abuse or neglect, does Gerald assign
error to the circuit court’s final orders. Nevertheless, because it is clear from her arguments on
brief and at oral argument that she challenges the circuit court’s orders, which were heard on
appeal of the J&DR court’s dispositional orders, and because appellees do not argue that these
assignments of error are defective, we do not find these errors so significant as to require
dismissal. Rule 5A:1A (“This Court may dismiss an appeal or impose such other penalty as it
deems appropriate for non-compliance with these Rules.” (emphasis added)).
                                                 -7-
375, 385 (2012). At either a preliminary or dispositional hearing, DSS must also show that the

child meets one of the statutory definitions of a “abused or neglected child,” which, as relevant

here, means showing the child’s parent “creates a substantial risk of death, disfigurement or

impairment of bodily or mental functions . . . [or] neglects or refuses to provide care necessary

for his health.” Code § 16.1-228. On appeal from the J&DR court, a circuit court reviews the

case de novo. Code § 16.1-296.

       This Court reviews the circuit court’s rulings more deferentially. “On review, ‘[a] trial

court is presumed to have thoroughly weighed all the evidence, considered the statutory

requirements, and made its determination based on the child’s best interests.’” Castillo v.

Loudoun Cty. Dep’t of Family Servs., 68 Va. App. 547, 558 (2018) (quoting Logan v. Fairfax

Cty. Dep’t of Human Dev., 13 Va. App. 123, 128 (1991)). “‘[T]here is no simple, mechanical,

cut and dried way’ to apply the best interests of the child standard.” Bristol Dep’t of Soc. Servs.

v. Welch, 64 Va. App. 34, 48 (2014) (quoting Peple v. Peple, 5 Va. App. 414, 422 (1988)).

“Instead, ‘the question must be resolved . . . in light of the facts of each case.’” Id. (quoting

Toombs v. Lynchburg Div. of Soc. Servs., 223 Va. 225, 230 (1982)). “Where, as here, the court

hears the evidence ore tenus, its finding is entitled to great weight and will not be disturbed on

appeal unless plainly wrong or without evidence to support it.” Fauquier Cty. Dep’t of Soc.

Servs. v. Ridgeway, 59 Va. App. 185, 190 (2011) (quoting Martin v. Pittsylvania Cty. Dep’t of

Soc. Servs., 3 Va. App. 15, 20 (1986)). “If reasonable jurists could disagree about the probative

force of the facts, we have no authority to substitute our views for those of the trial judge.”

Joyce v. Commonwealth, 56 Va. App. 646, 664 (2010) (quoting Campbell v. Commonwealth, 39
Va. App. 180, 186 (2002)).

       Here, the evidence reflects that DSS first became involved in this matter because Gerald

and the children were sleeping in a car near a dangerous neighborhood known for high crime

                                                 -8-
rates and drug trafficking. At the time, the children were very young — only two and four years

old. When an officer told Gerald she needed to take the children somewhere safer, she first took

them to a house that, although her mother lived there, was listed as the residence of a registered

sex offender, a fact Gerald knew. When DSS learned of this and met with Gerald, she agreed to

a written safety plan, which required her to stay with the children at the Salvation Army shelter

until DSS could find and approve safe and appropriate housing. The signed, written document

also warned Gerald of the possible consequences of non-compliance: “Failure to comply with

these requirements could result in the need for CDSS to remove the child(ren) from my care or

custody or seek other appropriate action from the [c]ourt.”

       Gerald did not follow this plan. Instead, she took the children to her cousin’s house,

which DSS had previously found unsuitable when developing the safety plan with Gerald.

Although Gerald offers various explanations for why she found the Salvation Army shelter to be

unsafe, the record directly refutes Gerald’s claims.4 Although she had expressed some

reluctance to stay at the shelter in a phone call with Self, at no point did anyone give her

permission to stay anywhere but the Salvation Army shelter, nor did she alert DSS when she

unilaterally decided to take the children elsewhere.

       Gerald argues, despite there being a space open in the Salvation Army shelter, that DSS

should have provided her with other options, and thus failed to make “[r]easonable efforts . . . to

prevent removal of the child[ren].” Farrell, 59 Va. App. at 385. For example, she argues that

she could have gone to another shelter despite the fact that it did not provide overnight lodging

for families. She also argues that she could have spent a portion of her savings on lodging at a



       4
          Gerald states that she felt unsafe and that the shelter was full of “drunks” and was
terrifying. Orton, the Salvation Army case manager, testified that Gerald and her children had a
private room, that the shelter is monitored “24/7,” that substance abuse is strictly prohibited, and
that sex offenders were not permitted access to the shelter.
                                                  -9-
local motel. Her primary argument is that DSS should have permitted her to stay in her cousin’s

home, despite the fact that this living arrangement raised numerous concerns, which is why DSS

expressly declined to authorize her staying there when developing the safety plan. First, it could

not be a long-term solution and offer stability to the children, as her cousin could not host guests

for longer than fifteen days as a condition of receiving public assistance. More importantly, DSS

had no opportunity to inspect the home and see if it was safe and adequate for the children.

When DSS workers came to her cousin’s home in an attempt to find the minor children, Gerald

used profanity and threats towards the DSS workers, refused to let them see the children, and

would not let them enter or inspect the home. Her behavior was so hostile that the workers

called for police support. Although no home inspection took place, DSS workers noted, solely

from the exterior of the home, that it may be unsuitable due to large amounts of trash and debris

around the building. Regardless, to the dubious extent that these other options would have

proved suitable in the short term, Gerald not only failed to provide DSS an opportunity to inspect

and approve that possibility, but also, in contravention of her agreement in the written safety

plan, relocated her children without notifying DSS and did not stay at the Salvation Army

shelter.

           Furthermore, DSS’s determination that removal was appropriate was not made in a

vacuum. Gerald had numerous reports, investigations, and family assessments over the years.

Gerald also had a history of non-compliant and aggressive behavior towards DSS workers, so the

hostile situation in the driveway of her cousin’s house the day the children were removed was yet

another instance of behavior they had seen in the past.

           Even in the time after the emergency removal, but before the circuit court hearings,

Gerald’s behavior during visitation was questionable. The circuit court found that in the time

since each child was placed with his or her father, while DSS provided supervised visitation and

                                                 - 10 -
attempted to arrange safety plans and housing inspections, these interactions with Gerald have

“been difficult and strained.” It noted that Gerald “resisted actions taken by social services

representatives,” and communication between her and DSS “has been extremely tense.”

           Finally, the evidentiary support for Gerald’s arguments are largely drawn from her and

her cousin’s testimony on her behalf. The trial court is best equipped, particularly in heavily

fact-dependent cases, to make judgments on credibility and weigh the evidence. See Sutherland

v. Sutherland, 14 Va. App. 42, 44 (1992) (“[O]n review the ‘decision of the trial judge is

peculiarly entitled to respect for he saw the parties, heard the witnesses testify and was in closer

touch with the situation than the [appellate] Court, which is limited to a review of the written

record.’” (second alteration in original) (quoting Brown v. Brown, 218 Va. 196, 200 (1977))).

To the extent that Gerald offered an alternative account of the facts, the circuit court was entitled

to disbelieve that self-serving testimony. Accordingly, we cannot say the circuit court erred in

finding sufficient evidence of abuse or neglect, or in ordering that the children remain with their

fathers.

                            C. Findings Required to Transfer Custody to Relative

           Code § 16.1-278.2(A1) requires that a court transferring custody to a “relative or other

individual” make certain express factual findings.5 Gerald argues that the circuit court’s


           5
               In pertinent part, Code § 16.1-278.2(A1) states the following:

                     Any order transferring custody of the child to a relative or other
                     interested individual pursuant to subdivision A 5 a shall be entered
                     only upon a finding, based upon a preponderance of the evidence,
                     that the relative or other interested individual is one who, after an
                     investigation as directed by the court, (i) is found by the court to be
                     willing and qualified to receive and care for the child; (ii) is willing
                     to have a positive, continuous relationship with the child; (iii) is
                     committed to providing a permanent, suitable home for the child;
                     and (iv) is willing and has the ability to protect the child from
                     abuse and neglect; and the order shall so state. The court’s order

                                                      - 11 -
“Dispositional Orders should be reversed because the Court failed to make the findings required

by [Code] § 16.1-278.2(A1) and there was no evidence introduced to allow the Court to make

such findings.”

        Gerald’s argument overlooks a crucial issue — the circuit court did not transfer custody

to a relative. Rather, it ordered that custody remain with the children’s biological fathers (i.e., it

took custody away from Gerald). This is not a “transfer” of custody. Furthermore, although the

statute provides no express definition of “relative,” it is clear in context that the children’s fathers

are not “relatives” as contemplated by that code section. Gerald relies heavily on the fact that the

circuit court’s orders stated that “custody of the Child shall remain with the father pursuant to

Va. Code § 16.1-278.2(5)(a).” The fact that the orders cite an inapplicable subsection does not

bolster her argument, however.6 It is apparent from the orders that the children were to “remain”

with their respective fathers. The fathers were present for the proceedings, represented by

counsel, and had a history of being responsible for their children’s care and a part of the

children’s lives. No “transfer” to a “relative” took place. As the orders stated, the children

remained with their fathers. Accordingly, the circuit court was not required to make findings

pursuant to Code § 16.1-278.2(A1) and could not have erred in failing to do so.




                transferring custody to a relative or other interested individual
                should further provide for, as appropriate, any terms or conditions
                which would promote the child’s interest and welfare; ongoing
                provision of social services to the child and the child’s custodian;
                and court review of the child’s placement.
        6
          In fact, the citation in the circuit court’s orders does not refer to an existing subsection.
Even if the circuit court intended to transfer custody to a relative, that would be subsection
(A)(5)(a), not “(5)(a).” Under Code § 16.1-278.2(A)(5)(a), a court may, “[a]fter a finding that
there is no less drastic alternative, transfer legal custody . . . [to a] relative or other interested
individual subject to the provisions of subsection A1 of this section.”
                                                   - 12 -
                                        D. Attorneys’ Fees

       Finally, Gerald argues that the circuit court erred in failing to award her attorneys’ fees

pursuant to Code § 16.1-278.19. “An award of attorney’s fees is a matter submitted to the trial

court’s sound discretion and is reviewable on appeal only for an abuse of discretion.”

D’Ambrosio v. D’Ambrosio, 45 Va. App. 323, 344 (2005) (quoting Graves v. Graves, 4
Va. App. 326, 333 (1987)). Gerald’s argument fails for numerous reasons. First, Gerald failed

to preserve the issue, as she did not file any motion before the circuit court and solely made a

perfunctory reference to it during closing arguments. See Rule 5A:18 (“No ruling of the trial

court . . . will be considered as a basis for reversal unless an objection was stated with reasonable

certainty at the time of the ruling[.]”). Even if Gerald adequately preserved this argument, DSS

would be shielded by sovereign immunity. “If the General Assembly had intended that the

counties’ departments of social services would have been subject to the discretionary assessment

of attorneys’ fees in all JDR court proceedings, then it would have said so expressly.” Murphy v.

Charlotte Cty. Dep’t of Soc. Servs., 57 Va. App. 784, 791 (2011). Accordingly, “the trial court

could not award attorney’s fees to [Gerald] here, especially given the opposing party was the

Department, a government agency protected by sovereign immunity.” Id. at 793. For these

reasons, the circuit court did not abuse its discretion in declining to award fees to Gerald.

                                         III. CONCLUSION

       Gerald’s arguments, to the extent they were preserved, lack support from both the record

and applicable law. Accordingly, we affirm the circuit court.

                                                                                           Affirmed.




                                                - 13 -